DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This notice of allowance is in response to applicant’s claim amendments/arguments and terminal disclaimer filed December 03, 2021. 
	3.	The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
4.	Claims 11 and 12 were canceled. Claims 1-10, 13-15 are now renumbered as claims 1-13 are pending.
5.	The terminal disclaimer filed on December 03, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on US patent # 10,652,734 has/have been reviewed and accepted. The terminal disclaimer has been recorded.
	
ALLOWABLE SUBJECT MATTER
	6.	Claims 1-10, 13-15 are allowed over prior art of record.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for the indication of allowable subject matter; the claims are allowable because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.
7.	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore, the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings, the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
8.	This communication warrants No Examiner's Reason for Allowance, Applicant’s reply makes evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the claim amendment filed 12/03/2021 based on allowable subject matter mentioned in previous office action (see the reason for indication of allowable subject matter section) and the substance of applicant’s arguments in pp. 9-10 of Remarks, filed 12/03/2021 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
9.	Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious the combination of all the steps disclosed in the independent claims 1 and 2 with proper motivation before the effectively filing date of the claimed invention.
10.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''
CONCLUSION
11.	Prior arts made of record, not relied upon: 
Ni, Xiao, Weiren Shi, and Victor Foo Siang Fook. "Aes security protocol implementation for automobile remote keyless system." 2007 IEEE 65th Vehicular Technology Conference-VTC2007-Spring. IEEE, 2007. “The remote keyless system is widely used in automobile industry to lock or unlock the automobile's door, trunk, and start the ignition. It comprises a handheld key fob to be held by the driver and a set of radio transceiver devices located in the automobile. Operation commands are represented by strings of wireless signal transmitted between the key fob and the radio transceiver to realize various car operations. Because the radio signal is transmitted in proximity of open area, the remote keyless system has the possibility of exposing the key secret commands to a car thief. The operation commands which are denoted by plaintexts or even cipher texts cannot overcome this security problem. This paper proposes a new approach in which encryption of the operation commands is realized by a model of AES algorithm computed with a fixed key and a variable key. In the newly designed AES security protocol, the key fob and radio device will be engaged in the protocol interrogation after the key fob initiates a connection. The fixed key can be defined by car manufacturer or car dealer, and it is used for the encryption of handshake message and a pseudo random number (PRN). This PRN is proposed by the key fob, and will serve as the variable key. This method can effectively defeat today's common attack tricks such as brute-force key guess attack, statistics attack, masquerade attack, etc.” Abstract.
	12.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471. The examiner can normally be reached Monday - Friday 8:30A-5P ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawnchoy Rahman/Primary Examiner, Art Unit 2438